SUPPLEMENT DATED DECEMBER 7, 2009 TO PROSPECTUS DATED MAY 1, 2009 FOR COMPASS G ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT D On November 23, 2009, shareholders approved the merger of the following portfolio of the MFS Variable Insurance Trust II after the close of business on December 4, 2009: MFS Capital Appreciation Portfolio merged with and into MFS Massachusetts Investors Growth Stock Portfolio MFS Capital Appreciation Portfolio is no longer available for investment and all references to the portfolio are hereby deleted from the prospectus listed above. MFS Massachusetts Investors Growth Stock Portfolio is closed to new investments. Please retain this supplement with your Prospectus for future reference. Compass
